Mb. Chief Justice Del Tobo
delivered the opinion of the Court.
These two appeals will he decided by one opinion. The District Attorney of Humaeao filed two informations against Edelmiro Brugueras, one for carrying on his person a forbidden weapon and another for not having said weapon registered in accordance with. the law.
When the case for carrying weapons was called for trial,, the defendant, through his attorney, made reference to the other case and moved that they be heard together. The district attorney consented and the court so ordered.
Six witnesses testified for The People and two for the defense. When the case was submitted, the court said:
“The defendant will stand up. The court believes that you, while a victim of jealousy, in love with that girl, went to that house with that gun on your person and perhaps, unless for the quick intervention of your friends, your visit to that "home on that day might have developed into a more serious ease. It seems that you aré a person well liked in this community as may be deduced by the manner in which the witnesses of The People have testified.; they have in every way tried to lessen the importance of the case, but the court has no doubt whatsoever that you carried that weapon, in the same way that it has no doubt that you had not recorded or registered it.
“The court finds you guilty of a violation of the first Section of the Act which prohibits the carrying of weapons and sentences you to the penalty of three months in jail and it also finds you guilty of a violation of Section 7 of Act No. 14 of 1936 and sentences you to the penalty of six months in jail.”
*350The defendant appealed. He charges to the lower court error in the appraisal of the evidence, alleging that it acted with bias and prejudice in deciding the conflict against him on the only statement of the witness Roldán who must be presumed to be his enemy “because he stole his girl”.
 The first witness for the prosecution, Emilio Buifrago Vergara, said:
“. . . when we were finishing lunch . . . out in the country, Cerro Gordo Ward . . . the young man, Edelmiro Brugueras came and he sat on a rocking-chair and when he sat there, he was silent for a while, he put his hands on his stomach and then a young man named Roldán, who is here as a witness jumped upon him and told him: 'What kind of a move is that?’ and . . . they grappled and wrestled like this . . . we intervened and separated them and then there was a fight outside and this boy was hurt and . . . another boy came . . . with a machete and I told him: ‘Go because they will kill you.’”
To the question of whether he saw any revolver, he answered: “Well, they were fighting with something in their hands but as that with which they were fighting was wrapped in a blanket or something, I did not see a wéapon. ’ ’
When Roldán was called, he said:
“When I was sitting in the living room of the house of Mrs. María Vázquez widow of Calderón with Attorney Buitrago who had come that day, and there also were Juan Buxó, Enrique Gonzalez and José Machín, Mr. Edelmiro Brugueras arrived and without greeting anybody, he arrived in a nervous state and when he came nobody said a word to him, everybody remained slightly taken with his way and manner, and he followed slyly and in a sly manner he kept on putting his hand in liis bosom because he had come in his shirt sleeves, he went on putting his hands and he unbuttoned and I . . . when I saw that he tried to take out a gun . . . because it was rather large it got stuck in his belt, I jiunp upon him. . .”
He describes tbe weapon as “a rather large barrel, mother of pearl handle, carried in a goat skin holster, with six cartridges.”
*351He is shown the revolver taken from the defendant and recognizes it as the one he carried on the said occasion.
To the attorney for the defense, he answered that around that time he was going with the daughter of the honse and he married her afterwards; that the defendant had also been going with the young lady, bnt previously, and that he knows that somebody beat the defendant with a clnb bnt he does not know who.
José Machín saw what happened bnt he did not see who had the gun.
Ramón Calderón, Jr., Insular Policeman, testified that he went to investigate the happenings the next day and that the widow of Calderón delivered to him in her honse the revolver, Caliber 38, Serial No. 112540, which he took and which he recognizes, and that he took it to the police station.
The Chief of Police of San Lorenzo, Santiago, testified that the revolver in question was not registered in the name of the defendant.
Finally J. Bnxó Villafañe was present, at the time. A part of the questioning relative to the revolver is like this:
“District Attorney: Q. — Who took it?
“A. — Mr. Roldán.
“Q. — Did you see it in the hands of Mr. Roldán?
"A. — I saw Roldán take it in the course of the fight. . .
“Q.- — With whom was Roldán fighting?
“A. — With that gentleman (pointing to the defendant) and the Attorney Brugueras, Mr. José Machín and myself intervened so that nothing would happen.
“Q. — Now, before that fight, did you see the gun in the possession of anybody?
“A. — No sir, of neither one.”
The weapon was offered and admitted in evidence.
The witnesses for the defense were Juan Alverio and Mercedes Calderón. The first one said that he left the defendant in the house of the widow of Calderón and he saw no weapons on him. “If I had seen any I would have taken *352it from Mm”, lie said. The second one testified that the day of the happenings he was walking in front of the house and he found that there was a riot and he heard the Attorney BMtrago telling the defendant to go away because they could kill him.
In our judgment, that evidence is sufficient to maintain-the judgments appealed from, and there is no trace in the-record that it has been weighed with bias or partiality. On-the contrary, we think that the short words which the judge said at the same time the evidence was submitted, reveal that he appraised it with a clear and understanding mind, without prejudice and that he reached the conclusion that in truth was required. The statement of Roldán was clear and sound, conclusive, and the circumstance that the defendant had previously been the sweetheart of the woman who at the time of the happenings was his sweetheart and at the time of the-trial, his wife, does not cloud his testimony by reason of enmity. This is not an inevitable consequence thereof.
Besides, notwithstanding the manifest purpose which is seen in the other witnesses for the prosecution to say the least possible against the defendant, their statements, es-. pecially that of the latter, are more in harmony with the-theory of the district attorney than with that of the defense.
There was no error. Both judgments should be affirmed.